NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                        Nos. 15-1331, 15-1332, 15-1350, 15-1351
                                    _____________

                            UNITED STATES OF AMERICA

                                             v.

                    SHAQUIM FREDERICKS, Appellant in 15-1331
                     CHEFTON C. NEWTON, Appellant in 15-1332
                      WARKIM GABRIEL, Appellant in 15-1350
                       ALVIN THOMAS, Appellant in 15-1351


                                      _____________

                                   On Appeal from the
                           District Court of the Virgin Islands
                      (D.C. Nos. 3:14-cr-00033-001, 004, 002, 003)
                         District Judge: Hon. Curtis V. Gomez

                                      _____________

                       Submitted under Third Circuit L.A.R. 34.1(a)
                                   December 12, 2016

           Before: CHAGARES, JORDAN, and HARDIMAN, Circuit Judges.

                                   (Filed: April 7, 2017)
                                      _____________

                                        OPINION
                                      _____________



       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
CHAGARES, Circuit Judge.

       On July 23, 2014, a jury found defendants Shaquim Fredericks (“Fredericks”),

Clifton Newton (“Newton”), Warkim Gabriel (“Gabriel”), and Alvin Thomas

(“Thomas”) guilty of conspiracy to interfere with commerce by robbery, in violation of

18 U.S.C. § 1951(a) (Count One); interference with commerce by robbery, in violation of

18 U.S.C. §§ 1951(a) and 2 (Count Two); and conspiracy to possess a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(o) (Count Four). They

timely appealed their convictions on various bases. For the reasons that follow, we will

affirm in part and vacate and remand in part.

                                             I.

       Because we write exclusively for the parties, we set forth only those facts

necessary to our disposition.

       The defendants were involved in a March 15, 2014 armed robbery of Imperial

Jewelers (“Imperial”), a jewelry store located in St. Thomas, United States Virgin

Islands. At approximately 8:15 a.m. on March 15, Fredericks, Gabriel, and Thomas (and

others) were observed gathering at Fireburn Hill in white t-shirts. At approximately 9:40

a.m., the Virgin Islands Police Department (“VIPD”) received a 911 call that seven

individuals wearing black clothing, black gloves, and black masks were running to

Imperial Jewelers. The individuals entered Imperial, and while some of them held

customers and employees at gunpoint, others smashed display cases and took jewelry.

The individuals were in the jewelry store for less than one minute.



                                             2
       The alarm at Imperial was activated during the robbery. Shortly thereafter, the

dispatcher called over the radio that there was an armed robbery in progress and a suspect

was fleeing toward Back Street. Another radio call reported that a suspect was heading

toward Vester Gade. A third call conveyed that several suspects were fleeing toward

Fireburn Hill. At approximately 10:00 a.m., several gunshots were heard coming from

the Fireburn Hill area.

       Officer Derek Greaves responded to one dispatch and proceeded to Fireburn Hill.

On Fireburn Hill, he saw a young, black male, later identified to be Thomas, exiting the

bushes. Officer Greaves ordered Thomas to the ground, and Thomas complied. Officer

Dora Lyn Theda-Charles (“Officer Charles”) was also on the scene. She handcuffed

Thomas and took him to her vehicle. Before he was placed in the vehicle he was given

warnings pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). Thomas told Officer

Charles that he couldn’t breathe. Officer Charles rolled down the windows but left

Thomas in the car for over an hour. Officer Charles then transported Thomas to the

police precinct for booking.

       Detective Charles Gumbs also responded to one of the radio dispatches. As he

entered the “Savan gut” area, he observed “several black males, all dressed in black” who

fled as soon as they saw him. Gabriel Appendix (“Gabriel App.”) 272:7–9. He pursued

them and eventually ended up in the Catherineberg area. He entered the bushes and

found two individuals not named in this case crouching or laying in the bushes. They

were wearing dark clothes and were missing their shoes. They appeared to be very

sweaty and out of breath. The individuals were both arrested. Detective Gumbs and

                                            3
another officer, Officer Lester Stout proceeded to search the bushes, and Detective

Gumbs came upon another individual, later identified to be Newton. Detective Gumbs

ordered Newton to raise his hands and, after Newton did so, Detective Gumbs called for

Officer Stout over the radio. Officer Stout responded, conducted a pat-down search, and

secured Newton. Detective Gumbs continued his search of the area and came upon a pair

of gloves, which Newton denied were his. Dark clothing was also found in close

proximity to where Newton was hiding. When he was found, Newton did not have shoes

on, but shoes were found nearby. At trial, Detective Gumbs testified that Newton was

wearing dark clothing when he was found. However, Newton was in fact wearing a

white t-shirt. After Newton and the two other individuals were secured, Detective

Gumbs returned to the area where he had apprehended the suspects and collected

evidence including socks, gloves, masks, shoes, other clothes, bags, jewelry, a firearm,

and display racks from the jewelry store.

       Officer Joycelyn Lee-Bobb (“Officer Lee-Bobb”) also responded to the robbery.

She observed “at least five black males” running on Norre Gade. Gabriel App. 221:4.

She then pursued two individuals in the direction of Fireburn Hill. These individuals

were later identified as Gabriel and Fredericks. While in pursuit, Officer Lee-Bobb

realized that she did not have her radio, so she returned to her vehicle to report her

location.

       Officers Daryl Donovan and Erecedo Lindquist found Gabriel and Fredericks in a

shanty in the Catherineberg area. They had responded to the report of the robbery and



                                              4
were tracking suspects with a K-9 search dog. In addition to leading them to Gabriel and

Fredericks, the K-9 also located bags, handbags, shirts, pants, gloves, and sneakers.

       All of the defendants were transported to the police station. The booking process

began at approximately 3:00 p.m. and concluded at approximately 4:00 p.m. During this

time, Thomas told Detective Sehkera Tyson that he wanted to make a statement about the

robbery but wanted to do so out of the presence of the other suspects. At 3:06 p.m.,

Detective Tyson advised him of his rights and provided him with a form detailing his

rights. He executed the form, indicating that he had read the statement, that it had been

read to him, and that he understood his rights. Thomas was then taken to an interview

room. At 4:26 p.m., Detectives Sophia Rashid and Nigel James again advised Thomas of

his Miranda rights. They also provided him with a form outlining his rights, which he

executed. He also executed a waiver forgoing his right to an attorney. At no point did

Thomas ask for a lawyer.

       Thomas then provided a statement incriminating himself and his co-defendants.

The statement provided, in pertinent part:

       The eight of us met . . . and we got dressed, we waited and one of the
       people that I don’t know started running, then we followed that person
       towards the store. Someone jumped over the counter. I pushed that person
       over the counter, then I went in the walk way and started picking up the
       chain . . . . Then I heard somebody say, let’s go[.] Then I picked up three
       cartons of rings. Then we ran . . . [and] we ended up at Fireburn Hill, we
       had plans to put the jewelry at my spot and somebody would come pick it
       up. We were going up through the bush, some went left some went right
       and I went straight to my spot. I heard a shot before I reached my spot. I
       was at my spot for a couple seconds, I took off my pants, I walked out to
       the road and an officer stopped me.



                                             5
Thomas Supplemental Appendix (“Thomas Supp. App.”) 880. Thomas also drew a map

indicating where he and his co-defendants were found.1 Thomas was presented to a

Magistrate Judge on the morning of March 17, 2014.

       At trial, the evidence introduced included the following. The sales manager

testified that all of the jewelry at Imperial was imported from outside the Virgin Islands.

He also testified that the jewelry recovered by the VIPD was the jewelry that was stolen

from Imperial on March 15, 2014. Video cameras at Imperial captured the robbery, and

the video was introduced and played for the jury. Eyewitness testimony, photographs,

and other evidence corroborated the events depicted in the video. There was also

testimony corroborating the gunshots. Thomas’s statement was admitted at trial with a

limiting instruction that it was only to be used against Thomas. See Gabriel App.

609:17–610:6. The statement was sanitized to replace the names of other individuals

with the word “someone” or “person.” See Gov. Br. Gabriel 7. The defendants objected

to the reading of the statement. See Gabriel App. 609:5–16.

       After the lunch break on the second day of trial, the defendants were reentering the

courtroom in handcuffs, escorted by the U.S. Marshals service. The jury was in the

courtroom. At least one juror saw Newton with handcuffs on. Fredericks was entering

1
  Thomas’s account differs from that of the Government. The accounts diverge most
notably with respect to what happened at the police station. According to Thomas, he
was told at least four times that if he talked to the police, he could go home. He stated
that he declined to make a statement. They told him that if he made a statement, he could
go home, go to school, have a future, and graduate. They also told him that his mother
was at the station crying. Thomas eventually said that he would make a statement and
was taken to the interview room where he proceeded to do so. He signed the rights form
and the waiver and did not ask for an attorney. He testified that the officers asked him to
draw the fastest route from Coconuts to Fireburn Hill and that he did so.
                                             6
the courtroom behind Newton, and it is possible that a juror saw him in handcuffs. When

the District Court judge “saw that there was an effort to address cuffs,” he ordered the

jury to leave. Fredericks Appendix (“Fredericks App.”) 503:23–24. The period of time

during which the jury and the shackled defendants were in the courtroom together was

less than a minute. Newton, Fredericks, and Gabriel moved for a mistrial.

       At the close of evidence, the District Court gave the following curative instruction:

       Any and all security measures taken by the court security staff or the
       United States [M]arshal[s] during this trial and during breaks are routine.
       Security measures are not evidence of any kind against the accused. They
       may not be considered by you as any evidence of the guilt of any
       defendant.

Fredericks App. 661:6–11.

       The Government rested on July 22, 2014, at which point the defendants moved to

dismiss all counts, pursuant to Federal Rule of Criminal Procedure 29. The court

dismissed Count Three (possession of a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c)) and Count Five (possession of a firearm with an

obliterated serial number, in violation of 18 U.S.C. § 922(k)). On July 23, 2014, the jury

returned a verdict of guilty on Counts One, Two, and Four against each defendant.

       The defendants were sentenced on January 29, 2015. Newton, Gabriel, and

Fredericks were each sentenced to 108 months of imprisonment on each of three counts

to run concurrently, a three-year term of supervised release, restitution of $678,294.44,

and a special assessment of $300. Thomas was sentenced to 85 months of imprisonment




                                             7
on each of three counts to run concurrently, a three-year term of supervised release,

restitution of $678,294.44, and a special assessment of $300.

                                            II.

       The District Court exercised jurisdiction over this case pursuant to 48 U.S.C.

§ 1612(a) and 18 U.S.C. § 3231. We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                            III.

       The defendants raise a variety of arguments attacking their convictions.

Fredericks presents two issues on appeal: (1) whether the Hobbs Act is unconstitutional

as applied to this case, and (2) whether he was denied his due process rights when the

jury saw him and Newton shackled in the courtroom. Newton raises two issues on

appeal: (1) whether there was sufficient evidence to support his convictions, and (2)

whether his due process rights were violated when the jury saw him in shackles. Gabriel

also raises two issues on appeal: (1) whether admission of Thomas’s statement violated

Gabriel’s confrontation rights, and (2) whether there was sufficient evidence to support

his convictions. Finally, Thomas contends that his confession should have been

suppressed.

                                            A.

       Both Thomas and Gabriel challenge the admission of Thomas’s statement at trial.

                                            1.

       Thomas contends that the District Court erred in denying his motion to suppress

his statement on several grounds: (1) that his arrest was unlawful because the police

lacked probable cause, (2) that his statement was involuntary, and (3) that there was an

                                             8
improper delay in his presentment.2 The District Court denied the motion to suppress on

the ground that Thomas’s statement was not involuntary. The District Court also

concluded that period of time between Thomas’s arrest and his presentment was not

“something that [gave] the Court . . . concern” and that 48 hours was “fairly standard, and

the Court [didn’t] find anything infirm with that.” Thomas App. 213:5–7. However, the

District Court did not make findings of fact or determinations of law with respect to

probable cause for arrest. On appeal, Thomas renews his arguments with respect to

probable cause and presentment but does not contest the District Court’s determination as

to voluntariness.

       We will first consider the District Court’s conclusion as to presentment. Thomas

was presented to a Magistrate Judge within 48 hours of his arrest. In his Amended

Motion to Suppress, Thomas argued that “pursuant to the Fourth and [sic] Amendment[]

to the United States Constitution, 18 U.S.C. § 3501, McNabb v. United States, 318 U.S.

332[] (1943), and Mallory v. United States, 354 U.S. 449 (1957)” his statement should be

suppressed because his right to prompt presentment was violated. Thomas App. 61. As

summarized by the Supreme Court,

       [t]he so-called McNabb–Mallory rule, adopted by this Court “[i]n the
       exercise of its supervisory authority over the administration of criminal
       justice in the federal courts,” McNabb, 318 U.S. at 341, generally rendered
       inadmissible confessions made during periods of detention that violated the
       prompt presentment requirement of Rule 5(a) of the Federal Rules of
       Criminal Procedure. See Mallory, 354 U.S. at 453. Rule 5(a) provides that

2
  “We review the denial of a motion to suppress for clear error as to the underlying
factual determinations and exercise plenary review over the application of the law to
those facts.” United States v. Williams, 417 F.3d 373, 376 (3d Cir. 2005).

                                            9
       a person arrested for a federal offense shall be taken “without unnecessary
       delay” before the nearest federal magistrate, or before a state or local
       judicial officer authorized to set bail for federal offenses under 18 U.S.C. §
       3041, for a first appearance, or presentment.

United States v. Alvarez-Sanchez, 511 U.S. 350, 354 (1994) (second alteration in

original). Section 3501 of Title 18 of the United States Code limits this rule by allowing

for the admission of statements that are made voluntarily and within six hours of arrest,

provided that a judge concludes that any delay in presentment was not unreasonable. But

§ 3501 does not prohibit admission of statements made outside the six-hour window. “If

the confession occurred before presentment and beyond six hours . . . the court must

decide whether delaying that long was unreasonable or unnecessary under the McNabb–

Mallory cases, and if it was, the confession is to be suppressed.” Corley v. United States,

556 U.S. 303, 322 (2009).

       Thomas’s argument with respect to presentment is unavailing. The precedent on

which he relies applies to defendants in federal custody on federal charges. See Alvarez-

Sanchez, 511 U.S. at 359 (“In this case, respondent was under arrest on state narcotics

charges at the time he made his inculpatory statement to the Secret Service agents. The

terms of § 3501(c) thus did not come into play until respondent was arrested by the

agents on a federal charge—after he made the statement. Because respondent’s statement

was made voluntarily, as the District Court found, nothing in § 3501 authorized its

suppression.”). At the time he made his confession, Thomas was in territorial custody

and, thus, the six-hour requirement does not apply. Thomas attempts to save his

argument by invoking Anderson v. United States, 318 U.S. 350 (1943), which provides


                                            10
for the suppression of statements in situations where there is improper collaboration

between federal and state officials. Thomas did not raise this argument in the District

Court and is therefore precluded from raising it for the first time on appeal. United States

v. Joseph, 730 F.3d 336, 337 (3d Cir. 2013) (“We hold that for parties to preserve an

argument for appeal, they must have raised the same argument in the District Court—

merely raising an issue that encompasses the appellate argument is not enough.”). In

addition, even if he had raised this argument, it is meritless because he has failed to

demonstrate “improper collaboration between federal and state or local officers.”

Alvarez-Sanchez, 511 U.S. at 359 (citing Anderson, 318 U.S. 350).

       Thomas also argues that his statement should be suppressed because the VIPD did

not have probable cause to arrest him. The Fourth Amendment prohibits “unreasonable

searches and seizure.” U.S. Const. amend. IV. “[A] warrantless arrest by a law officer is

reasonable under the Fourth Amendment where there is probable cause to believe that a

criminal offense has been or is being committed.” Devenpeck v. Alford, 543 U.S. 146,

152 (2004). “[T]he indirect fruits of an illegal search or arrest should be suppressed

when they bear a sufficiently close relationship to the underlying illegality.” New York

v. Harris, 495 U.S. 14, 19 (1990). Not “all evidence is ‘fruit of the poisonous tree’

simply because it would not have come to light but for the illegal actions of the police.”

Wong Sun v. United States, 371 U.S. 471, 487–88 (1963). When a confession is

“sufficiently an act of free will to purge the primary taint of the unlawful [action],” it may

be admissible. Id. at 486. The “apt question in such a case is ‘whether, granting

establishment of the primary illegality, the evidence to which instant objection is made

                                             11
has been come at by exploitation of that illegality or instead by means sufficiently

distinguishable to be purged of the primary taint.’” Id. at 488 (quoting Maguire,

Evidence of Guilt, 221 (1959)); see also United States v. Butts, 704 F.2d 701, 703 (3d

Cir. 1983) (“In deciding whether the district court erred by admitting [the defendant’s]

confession we must ask two questions. First, we must ask whether the authorities had

probable cause to arrest [the defendant] . . . . Second, we must ask whether, assuming the

authorities lacked probable cause, the confession should have been excluded as the fruit

of a poisonous tree, or whether some intervening event had purged the taint of the

improper arrest thereby rendering the confession admissible.”).

       Here, the District Court failed to make any factual determinations or conclusions

of law on the record with respect to probable cause.3 A district court is not required to

make written factual findings, however Federal Rule of Criminal Procedure 12(d)

requires that “[w]hen factual issues are involved in deciding a motion, the court must

state its essential findings on the record.” Fed. R. Crim. P. 12(d). Because the District

Court did not make any findings on the record as to probable cause or articulate a

conclusion of law with respect to whether there was probable cause for arrest, we will

vacate the District Court’s order denying the motion to suppress and remand for the

District Court to determine whether there was probable cause for Thomas’s arrest and, if

not, whether his statement was sufficiently attenuated from the unlawful arrest.

                                             2.

3
 Although the District Court noted that “the weight of credibility is on the side of the
government,” this comment was made in the context of discussing the circumstances
under which Thomas’s statement was made. Thomas App. 208:20-21.
                                             12
       Gabriel argues that introduction of Thomas’s statement violated his Sixth

Amendment right to confrontation. Gabriel argues that even though Thomas’s statement

was sanitized, when placed in the context of other evidence admitted at trial, the

statement incriminates him. More specifically, in his statement, Thomas mentioned that

he met up with the others involved with the robbery at around 9:00 a.m. At trial, a

neighbor testified that she saw Gabriel, Fredericks, and Thomas with others at

approximately 9:00 a.m. Thomas also indicated that the plan was devised at Charlotte

Amalie High School, and the neighbor testified that Gabriel and Fredericks were students

there. Gabriel argues that the jury could connect Thomas’s statement to this other

evidence and conclude that Gabriel was one of the people referred to in Thomas’s

statement. Gabriel argues that admission of the statement in light of the other testimony

offered at trial violates his Sixth Amendment rights.

       The Confrontation Clause of the Sixth Amendment guarantees the right of a

criminal defendant “to be confronted with the witnesses against him.” U.S. Const.

amend. VI. The Supreme Court has interpreted the Sixth Amendment to include the right

to cross-examine witnesses. See Pointer v. Texas, 380 U.S. 400, 404 (1965). In Bruton

v. United States, 391 U.S. 123 (1968), the Supreme Court held that, even with a limiting

instruction, “the introduction of a non-testifying defendant’s out-of-court statement,

which directly implicated his co-defendant by name, violated the Confrontation Clause

right of the co-defendant.” United States v. Hardwick, 544 F.3d 565, 572 (3d Cir. 2008).

The Court found a limiting instruction to be inadequate because it concluded that “there

are some contexts in which the risk that the jury will not, or cannot, follow instructions is

                                             13
so great, and the consequences of failure so vital to the defendant, that the practical and

human limitations of the jury system cannot be ignored.” Bruton, 391 U.S. at 135.

Following Bruton, in Richardson v. Marsh, 481 U.S. 200 (1987), the Supreme Court

considered the introduction of a redacted confession made by a co-defendant. This

confession was “redacted to omit any reference to the defendant, but the defendant [was]

nonetheless linked to the confession by evidence properly admitted against him at trial.”

Richardson, 481 U.S. at 202. The trial court had also issued a limiting instruction to the

jury. The Court held that “the Confrontation Clause is not violated by the admission of a

nontestifying codefendant’s confession with a proper limiting instruction when, as here,

the confession is redacted to eliminate not only the defendant’s name, but any reference

to his or her existence.” Id. at 211. The Court distinguished Richardson from Bruton on

the grounds that the confession in Bruton expressly identified the defendant, whereas in

Richardson the confession “was not incriminating on its face, and became so only when

linked with evidence introduced later at trial.” Id. at 208. In Richardson, the Supreme

Court noted that it “express[ed] no opinion on the admissibility of a confession in which

the defendant’s name has been replaced with a symbol or neutral pronoun.” Id. at 211

n. 5.

        The Court addressed that question in Gray v. Maryland, 523 U.S. 185 (1998). In

Gray, a co-defendant’s confession was redacted to omit the names of two co-defendants.

In place of the co-defendants’ names, there were “blank white spaces separated by

commas.” Id. at 189. The district court gave limiting instructions directing the jury to

consider the statement against the confessing co-defendant only. The Court concluded

                                             14
that “redaction that replaces a defendant’s name with an obvious indication of deletion,

such as a blank space, the word ‘deleted,’ or a similar symbol, still falls within Bruton’s

protective rule.” Id. at 192. The Court observed that “a jury will often react similarly to

an unredacted confession and a confession redacted in this way, for the jury will often

realize that the confession refers specifically to the defendant.” Id. at 193. In addition,

the Court surmised that “the obvious deletion may well call the jurors’ attention specially

to the removed name. By encouraging the jury to speculate about the reference, the

redaction may overemphasize the importance of the confession’s accusation—once the

jurors work out the reference.” Id. The Court concluded that the redacted statement in

Gray was like the statements in Bruton because it was “directly accusatory” and, thus,

was “powerfully incriminating.” Id. at 194. On the other hand, the statement in

Richardson was not “directly accusatory evidence . . . for it [did] not point directly to a

defendant at all.” Id. The crucial difference, the Court concluded, is the the kind of

inference that a jury must make to connect a redacted statement to the co-defendant:

       Richardson’s inferences involved statements that did not refer directly to
       the defendant himself and which became incriminating “only when linked
       with evidence introduced later at trial.” The inferences at issue here
       involve statements that, despite redaction, obviously refer directly to
       someone, often obviously the defendant, and which involve inferences that
       a jury ordinarily could make immediately, even were the confession the
       very first item introduced at trial. Moreover, the redacted confession with
       the blank prominent on its face, in Richardson’s words, “facially
       incriminat[es]” the codefendant. Like the confession in Bruton itself, the
       accusation that the redacted confession makes “is more vivid than
       inferential incrimination, and hence more difficult to thrust out of mind.”

Id. at 196 (citations omitted) (quoting Richardson, 481 U.S. at 208).



                                             15
       The parties also cite to several of this Court’s cases including Hardwick; Priester

v. Vaughn, 382 F.3d 394 (3d Cir. 2004); and United States v. Richards, 241 F.3d 335 (3d

Cir. 2001). We agree with the Government that the facts of this case are most similar to

those in Richardson and Priester. In Priester, as in this case and unlike in Gray, the

statement was “redacted to replace all references to Priester and other participants in the

shootings with words such as ‘the other guy,’ ‘someone,’ ‘someone else,’ ‘the guy,’ and

‘another guy.’” Priester, 382 F.3d at 399. In addition, as in this case, there were many

perpetrators involved in the crime in Priester, such that “the phrases ‘the other guy’ or

‘another guy’ [were] bereft of any innuendo that tie[d] them unavoidably to Priester.” Id.

at 401. Although there was evidence introduced at other points in the trial that might

connect Gabriel to Thomas’s confession, as we held in Priester, “where ascertaining the

identity of a co-defendant in a redacted statement requires an inference drawn from

linking other evidence to the statement, the risk that the jury cannot follow limiting

instructions is not sufficiently substantial to violate the Sixth Amendment.” 382 F.3d at

400 (citing Richardson, 481 U.S. at 208). Before the admission of the statement and

during the jury charge, the District Court instructed the jury that Thomas’s statement was

not to be used against anyone but Thomas. In light of this instruction and the type of

redactions made to Thomas’s statement, we conclude that the risk of the jury not

following the limiting instruction was not sufficiently substantial to violate Gabriel’s

Sixth Amendment right and we will affirm the District Court with respect to this issue.




                                             16
                                            B.

       Both Newton and Gabriel argue that there was insufficient evidence to support

their convictions. They were convicted of conspiracy to interfere with commerce by

robbery, in violation of 18 U.S.C. § 1951(a) (Count One); interference with commerce by

robbery, in violation of 18 U.S.C. §§ 1951(a) and 2 (Count Two); and conspiracy to

possess a firearm in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(o)

(Count Four).4

       Newton argues that “[t]he prosecutor presented no evidence that directly [linked]

Newton to the crimes he was charged for.” Newton Br. 11. He points out that there was

no DNA evidence linking him to the crime, no eyewitness placing him at the crime scene,

and no weapons found on him when he was arrested. According to Newton, the only

witness that tied him to the crime was Detective Gumbs, who incorrectly testified at trial

that Newton was wearing dark clothes when he found him in the bushes.

       Gabriel also argues that there was insufficient evidence to support his conviction.5

No witnesses testified that they saw Gabriel enter or exit Imperial. The eyewitnesses



4
  The standard for challenging the sufficiency of the evidence is “highly deferential, and
we will overturn a verdict only ‘if no reasonable juror could accept the evidence as
sufficient to support the conclusion of the defendant’s guilt beyond a reasonable doubt.’”
United States v. Caraballo-Rodriguez, 726 F.3d 418, 430–31 (3d Cir. 2013) (quoting
United States v. Coleman, 811 F.2d 804, 807 (3d Cir. 1987)).
5
  The Government argues that Gabriel has forfeited his sufficiency argument because he
failed to develop it adequately. See Skretvedt v. E.I. DuPont De Nemours, 372 F.3d 193,
202–03 (3d Cir. 2004) (“[A]n issue is waived unless a party raises it in its opening brief,
and for those purposes a passing reference to an issue will not suffice to bring that issue
before this court.” (quoting Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375,
398 (3d Cir. 1994))). Gabriel did not provide thorough briefing on his sufficiency
                                            17
who testified could not identify any of the robbers because they were all wearing masks.

Seven masks were recovered by VIPD, but forensic analysis did not match any of the

hairs or fibers to Gabriel. One of the hairs recovered from one of the masks was from a

Caucasian individual.

       Count One charges conspiracy to interfere with commerce by robbery in violation

of 18 U.S.C. § 1951(a) (Hobbs Act robbery). Section 1951(a) provides,

       Whoever in any way or degree obstructs, delays, or affects commerce or the
       movement of any article or commodity in commerce, by robbery or
       extortion or attempts or conspires so to do, or commits or threatens physical
       violence to any person or property in furtherance of a plan or purpose to do
       anything in violation of this section shall be fined under this title or
       imprisoned not more than twenty years, or both.

18 U.S.C. § 1951(a). To prove interference with commerce by robbery, “the government

must show that (1) the defendant committed ‘robbery or extortion’ or attempted or

conspired to do so, and (2) that conduct ‘obstruct[ed], delay[ed], or affect[ed] commerce

or the movement of any article or commodity in commerce.’” United States v. Walker,

657 F.3d 160, 178–79 (3d Cir. 2011) (quoting 18 U.S.C. § 1951(a)). To establish that a

conspiracy existed, “the government must establish a unity of purpose between the

alleged conspirators, an intent to achieve a common goal, and an agreement to work

together toward that goal. The government may prove these elements entirely by

circumstantial evidence.” United States v. Gibbs, 190 F.3d 188, 197 (3d Cir. 1999)

(footnote and citation omitted). Indeed, “[t]he existence of a conspiracy ‘can be inferred

from evidence of related facts and circumstances from which it appears as a reasonable

argument. However, he did address it in his opening brief and articulated an argument in
favor of his position. His argument is not forfeited, but it is meritless.
                                            18
and logical inference, that the activities of the participants . . . could not have been carried

on except as the result of a preconceived scheme or common understanding.’” Id.

(quoting United States v. Kapp, 781 F.2d 1008, 1010 (3d Cir. 1986)). Here, there is

“substantial evidence from which any rational trier of fact could find guilty beyond a

reasonable doubt,” United States v. Iglesias, 535 F.3d 150, 155 (3d Cir. 2008), that both

Newton and Gabriel conspired to and in fact committed Hobbs Act robbery.

       At trial, the Government introduced evidence that a group of men were

congregating near Imperial prior to the robbery. Video surveillance showed a group of

men dressed similarly in masks, gloves, and dark clothing enter Imperial together. While

some men held patrons and employees of Imperial at gunpoint, others smashed jewelry

cases, took the jewelry, and stuffed it into bags. Witnesses also corroborated the video

surveillance. Testimony revealed that the jewelry was imported into the Virgin Islands.

Based on this and other evidence offered at trial, a reasonable jury could conclude that

this robbery was the result of cooperative planning and execution and, thus, that there

existed a conspiracy to commit Hobbs Act robbery and that the Hobbs Act robbery did, in

fact, take place.

       Additional evidence introduced at trial could lead a reasonable jury to conclude

that both Newton and Gabriel were part of the conspiracy and execution of the robbery,

thereby supporting their convictions on Counts One and Two. As to Newton, he was

apprehended by Detective Gumbs, who responded to the report of the robbery at

Imperial. Detective Gumbs observed “several black males, all dressed in black.”

Newton Appendix 31. When the men saw Detective Gumbs, they started running. One

                                              19
of the men running was wearing “a white stocking cap [and] black jeans” and another

was wearing a white shirt and jeans and had his hair in a ponytail. Newton Supplemental

Appendix 186. Detective Gumbs continued pursuing the suspects to Fireburn Hill and

into the bushes in the Catherineberg area. Officers found clothing, handbags, shirts,

pants, gloves, sneakers, and clothing. Newton was found in the bushes. Detective

Gumbs testified that Newton’s hair was braided and that Newton was wearing dark

clothing. Newton was found next to a pair of gloves, which Newton quickly disavowed

were his. In the vicinity of where Newton was found, officers also recovered jewelry,

and the store manager recognized this jewelry as having been from Imperial.

Collectively, this evidence is sufficient for a reasonable jury to conclude that Newton

participated in Hobbs Act robbery.

       With respect to Gabriel, he was identified as being among a group of men who

were seen congregating near Imperial before the robbery took place. At the time, he was

wearing red shorts and a white t-shirt. When the police found him, he was wearing the

same clothing. Although the people who robbed Imperial were wearing dark clothing,

dark clothing was found in Gabriel’s vicinity. Accordingly, the jury could reasonably

conclude that he was wearing the black clothing and had taken it off. The Government

also offered evidence that within the vicinity of where the police found Gabriel, they

found masks, bags with jewelry, firearms, and gloves. Such circumstantial evidence is

sufficient for a jury to conclude that Gabriel acted in concert with the other co-defendants

to rob Imperial.



                                            20
       Finally, sufficient evidence was presented at trial for a reasonable jury to have

found Gabriel and Newton guilty of Count Four, conspiracy to possess a firearm in

furtherance of a crime of violence in violation of 18 U.S.C. § 924(o). To obtain a

conviction under 18 U.S.C. § 924(o), the government must show that a conspiracy

existed to commit a crime of violence that entailed the use or carry of a firearm or the

possession of a firearm in furtherance of the crime. See 18 U.S.C. § 924(o) and (c). At

trial, evidence showed that the defendants brandished firearms at Imperial during the

course of the robbery. In addition, witnesses testified that shots were fired shortly after

the robbery in the area of Fireburn Hill. Accordingly, a reasonable jury could conclude

that a firearm was used, carried, or possessed during the robbery. We have held that

“Hobbs Act robbery committed while brandishing a firearm [is] a crime of violence.”

United States v. Robinson, 844 F.3d 137, 144 (3d Cir. 2016) (emphasis removed). This

evidence, in conjunction with the evidence (discussed above) supporting the conspiracy

charges is sufficient for a reasonable jury to have found Newton and Gabriel guilty of

conspiracy to possess a firearm in furtherance of a crime of violence.

                                              C.

       On appeal, Fredericks challenges the constitutionality of the Hobbs Act. Because

he did not raise this issue before the District Court, the standard of review is plain error.

Gov’t of Virgin Islands v. Vanterpool, 767 F.3d 157, 162 (3d Cir. 2014). Federal Rule of

Criminal Procedure 52(b) provides this Court with limited authority to consider and

correct errors that were forfeited because they were not raised in the District Court.



                                              21
       Under this standard, “an appellate court may, in its discretion, correct an
       error not raised at trial only where the appellant demonstrates that (1) there
       is an ‘error’; (2) the error is ‘clear or obvious, rather than subject to
       reasonable dispute’; (3) the error ‘affected the appellant’s substantial rights,
       which in the ordinary case means’ it ‘affected the outcome of the district
       court proceedings’; and (4) ‘the error seriously affect[s] the fairness,
       integrity or public reputation of judicial proceedings.’”

Id. at 162 (quoting United States v. Marcus, 560 U.S. 258, 262 (2010)). For an error to

be “clear or obvious,” it must be clear under current law. Id. (citing United States v.

Olano, 507 U.S. 725, 731–37 (1993)). In other words, “if the statute was

unconstitutional, then the District Court would have committed error when it applied the

statute; but even so, we could reverse only if the error were plain under current law.” Id.

       Fredericks raises two challenges to the Hobbs Act. First, he argues that

application of the Hobbs Act to the facts of this case would exceed Congress’s power to

legislate under the Commerce Clause. Fredericks asserts that under United States v.

Lopez, 514 U.S. 549 (1995), and its progeny, United States v. Morrison, 529 U.S. 598

(2000), Jones v. United States, 529 U.S. 848 (2000), and National Federation of

Independent Business v. Sebelius, 567 U.S. 519 (2012), Congress’s power to legislate

under the Commerce Clause is limited to regulation of “channels of interstate

commerce,” “instrumentalities of interstate commerce,” and “activities that substantially

affect interstate commerce.” Fredericks Br. 7. Fredericks argues that “[i]ntrastate

robbery of a retail store does not implicate channels or instrumentalities of interstate

commerce” nor does it “substantially affect[] interstate commerce.” Id. Accordingly, he

argues that “when the Hobbs Act is applied to the facts of this case, its application would

be beyond the bounds of the Commerce Clause.” Id.

                                             22
       Under current law, application of the Hobbs Act in this case is not plainly

unconstitutional. “[W]e have already rejected the argument that Lopez and its progeny

require proof of a ‘substantial effect’ on commerce in an individual case in order to show

a Hobbs Act violation.” United States v. Urban, 404 F.3d 754, 766 (3d Cir. 2005); see

also United States v. Powell, 693 F.3d 398, 401–06 (3d Cir. 2012); United States v.

Walker, 657 F.3d 160, 177–84 (3d Cir. 2011); United States v. Clausen, 328 F.3d 708,

710–11 (3d Cir. 2003). We only require “proof of a de minimis effect on interstate

commerce” in order to support a conviction under the Hobbs Act. Powell, 693 F.3d at

402 (quoting Walker, 657 F.3d at 180). The effect on interstate commerce may be

“slight, subtle or even potential.” United States v. Haywood, 363 F.3d 200, 210 (3d Cir.

2004) (quoting Jund v. Town of Hempstead, 941 F.2d 1271, 1285 (2d Cir. 1991)). This

requirement is met if the Government proves that the establishment that was robbed sold

goods that traveled in interstate commerce. See id. at 209–11. Here, it was established

that Imperial purchased all of its goods from outside the Virgin Islands and that

approximately 350 of these items (valued at over $2 million) were stolen during the

robbery. Because Imperial imported goods from outside the Virgin Islands, the interstate

commerce requirement is satisfied and the Hobbs Act is not unconstitutional as applied to

the facts of this case.

       Second, Fredericks argues that “to allow an application of the Hobbs Act to the

facts of [this] case would transform Hobbs Act robbery into a general police power the

likes of which has been repeatedly rejected by the Supreme Court . . . and thus violates

the Tenth Amendment.” Fredericks Br. 8. The Tenth Amendment provides that “[t]he

                                            23
powers not delegated to the United States by the Constitution, nor prohibited by it to the

States, are reserved to the States respectively, or to the people.” U.S. Const. amend. X.

Fredericks argues that the power to regulate local criminal activity lies at the heart of the

police powers reserved to the states. See Fredericks Br. 31–32 (citing Bond v. United

States, 134 S. Ct. 2077 (2014)).

       Fredericks and the Government disagree as to whether or not the Tenth

Amendment applies to the Virgin Islands. We need not address this argument because

we conclude that the Hobbs Act, as applied to this case, does not violate the Tenth

Amendment. Under the Commerce Clause, Congress is delegated the power to regulate

interstate commerce. The Hobbs Act requires a nexus to interstate commerce and is,

therefore, a valid exercise of federal government power under the Commerce Clause.

The Tenth Amendment does not prevent the federal government from enforcing a validly

enacted federal law. See, e.g., United States v. Bailey, 990 F.2d 119, 126 (4th Cir. 1993)

(“The Hobbs Act is a well recognized federal statute, and the Tenth Amendment does not

prohibit the federal government from enforcing its laws, even when there are state laws

addressing the same criminal act.”); United States v. Jarrett, 705 F.2d 198, 203 (7th Cir.

1983) (“The Hobbs Act presents no unconstitutional intrusion upon the sovereignty of the

states and, thus, is a constitutional exercise of the commerce power.”); Carbo v. United

States, 314 F.2d 718, 733 (9th Cir. 1963) (“The contention that § 1951 is not within the

power of Congress and contravenes the Tenth Amendment was refuted . . . .”). Because

Congress enacted the Hobbs Act in valid exercise of its constitutional authority,

application of the Hobbs Act to this case does not violate the Tenth Amendment.

                                             24
       Because application of the Hobbs Act in this case is not unconstitutional, we will

affirm Fredericks’s convictions under Counts One and Two for violation of the Hobbs

Act. In addition, we will affirm his conviction under Count Four, for which the Hobbs

Act violation was the predicate.

                                            D.

       Fredericks and Newton both contend that their Due Process rights were violated

during trial because at least one juror saw at least one of them in handcuffs.6 Newton

argues that his Sixth and Fourteenth Amendment rights were violated because the jury

saw him in handcuffs, which “depicted Newton as a dangerous criminal, despite the fact

that the government had not proven him to be guilty at that point.” Newton Br. 15.7

Newton moved for severance, and the District Court denied his motion. Fredericks

argues that his Fifth and Fourteenth Amendment rights were violated because the jury

saw Newton and possibly Fredericks in handcuffs.8 Fredericks moved for a mistrial, and

the District Court denied his motion.


6
  We exercise plenary review over constitutional challenges presented on appeal. Gov’t
of Virgin Islands v. Davis, 561 F.3d 159, 163 (3d Cir. 2009).
7
  The Government argues that Newton has forfeited the issue because he failed to develop
it sufficiently, devoting only two sentences to the argument in his brief and citing no case
law. Gov’t (Newton) Br. 27 (citing Skretvedt, 372 F.3d at 202–03 (“[A]n issue is waived
unless a party raises it in its opening brief, and for those purposes a passing reference to
an issue will not suffice to bring that issue before this court.” (quoting Laborers’ Int’l
Union, 26 F.3d at 398))). Although Newton did not provide much briefing on the issue,
we will not consider it forfeited. However, we also find it to be without merit.
8
  Fredericks argues that “[t]he State must prove ‘beyond a reasonable doubt that the
[shackling] error complained of did not contribute to the verdict obtained.’” Fredericks
Br. 36 (quoting Deck v. Missouri, 544 U.S. 622, 635 (2005)). However, this standard
applies “where a court, without adequate justification orders the defendant to wear
shackles that will be seen by the jury.” Deck, 544 U.S. at 635. In such a case, “the
                                            25
       “[T]he Fifth and Fourteenth Amendments prohibit the use of physical restraints

visible to the jury absent a trial court determination, in the exercise of its discretion, that

they are justified by a state interest specific to a particular trial.” Deck v. Missouri, 544

U.S. 622, 629 (2005). At issue in this case is whether a brief, inadvertent observation of

a defendant in handcuffs offends a defendant’s constitutional rights. We have held that

“[t]he fact that jurors may briefly see a defendant in handcuffs is not so inherently

prejudicial as to require a mistrial.” United States v. Chrzanowski, 502 F.2d 573, 576 (3d

Cir. 1974). Likewise, other Courts of Appeals have held that “brief, inadvertent

observation of a defendant in custody does not compel reversal in the absence of an

affirmative showing of actual prejudice.” United States v. Halliburton, 870 F.2d 557, 561

(9th Cir. 1989); see also United States v. Olano, 62 F.3d 1180, 1190 (9th Cir. 1995)

(“Because a jury’s brief or inadvertent glimpse of a defendant in physical restraints is not

inherently or presumptively prejudicial to a defendant, Olano must demonstrate actual

prejudice to establish a constitutional violation. Olano did not examine the jury and has

adduced no other evidence probative of prejudice. He has failed to establish actual

prejudice.” (citations and footnote omitted)); United States v. Pina, 844 F.2d 1, 8 (1st Cir.

1988). The concern of prejudice here is further mitigated by the fact that the District

Court gave the jury an instruction cautioning the jury not to draw any inferences from the

employment of security practices. Cf. Wright v. Texas, 533 F.2d 185, 188 (5th Cir.


defendant need not demonstrate actual prejudice to make out a due process violation.”
Id. Here, Fredericks “preserved this issue for appellate review by asking for a mistrial.”
Fredericks Br. 35. We review the denial of this motion for a mistrial for abuse of
discretion. United States v. Rivas, 493 F.3d 131, 139 (3d Cir. 2007).
                                               26
1976) (“It must be assumed that rational jurors would understand and follow a proper

instruction that handcuffing persons in custody for transportation to and from the

courtroom is a reasonable precaution that in no way reflects upon the presumption of

innocence or the individual propensities of any defendant.”).

       Here, the jurors may have only briefly seen Newton and perhaps Fredericks in

shackles, and the District Court gave an appropriate jury instruction. Additionally,

neither Newton nor Fredericks has demonstrated “clear and substantial prejudice

resulting in a manifestly unfair trial.” United States v. Reicherter, 647 F.2d 397, 400 (3d

Cir. 1981). Accordingly, we will affirm Newton’s and Fredericks’s convictions.

                                            IV.

       For the foregoing reasons, the District Court will be affirmed in part and vacated

and remanded in part for proceedings not inconsistent with this opinion.




                                            27